Exhibit 15 May 6, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Filing on the March 31, 2011 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated May 6, 2011, on our reviews of the interim financial information of TrustCo Bank Corp NY for the three month periods ended March 31, 2011 and 2010, included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2011, is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-3 (No. 333-172568), Form S-3 (No. 333-171339)and Form S-3 (No. 333-146926). Yours very truly, /s/ Crowe Horwath LLP Crowe Horwath LLP
